PER CURIAM.
The defendant, Wilfred J. Gomila, appeals from convictions on three counts, viz, simple battery, La.R.S. 14:35, disturbing the peace, La.R.S. 14:103; and-resisting arrest, La.R.S. 14:108.
He was tried by a judge, found guilty, and sentenced to serve thirty days in jail and pay a fine of $200 on each of the first two counts, and pay a fine of $25.00 or five days in jail on the third count. Jail sentence was suspended, and the accused was placed on one-year of inactive probation.
Since each of the offenses for which the defendant was tried was a misdemeanor, and since the sentence imposed in any one of them did not exceed six months, and the fine imposed was not in excess of three hundred dollars, this court is without jurisdiction of the appeal in any of the convictions, and we take notice of this ex proprio motu. La.Const. of 1921, Art. VII, Sec. 10(2), (5); State v. Thomas, 259 La. 986, 254 So.2d 269 (1971).
Since the appeal is properly to the Twenty-Fourth Judicial District, Parish of Jefferson (State v. Seals, 254 La. 904, 228 So.2d 310, (1969)), we exercise our authority under La.R.S. 13:4441 for its transfer.
It is therefore ordered that this appeal be transferred to the Twenty-Fourth Judicial District, provided the record is filed in that court within thirty days from the finality of this decree; otherwise, the appeal shall stand dismissed.